Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Roland on January 6, 2021:
Please replace claim 19 with,
19.	A melt process for forming the thermoplastic article of claim 1, wherein said process comprises blending said continuous phase and discontinuous discrete phase in the melt and contacting said melt blend with at least one heated die or mold.

Please cancel claims 7-18, 20, 22-27, and 29.

As for claim 19, Applicant was advised that the Examiner was willing to rejoin claims 19 and 21 were they amended to be commensurate in scope with claim 1 and to employ language that more affirmatively recited at least one step.

Concerning claims 13-18, upon reviewing the claims prior to allowance, it was discovered that the Examiner had not previously recognized the significant differences in the scope of claims 1 and 13, which had been grouped together for the purposes of restriction.  In fact, insofar as claim 13 indicates that the surface concentration of the additive, up to a depth of 20 microns from the surface, can be  or less than 0.5 % of that in the bulk (depth > 20 microns), claim 13 basically embraces any filled polymer composite whatsoever.  Further, whereas claim 1 makes clear that differences in the concentration refer to the volume contributions of the additive, claim 13 makes no such distinction and the concentration could be instead a weight contribution.
Allowable Subject Matter
	As a means of both addressing the rejection formulated under 35 U.S.C. 112 (b) and the prior art rejections over Chung and Iida, Applicant has amended claim 1 to stipulate that the article disclosed has a minimum thickness (assumed to be in the direction of the gradient for the purpose of evaluating the patentability of the claims) of 100 microns and defines the surface “layer” as that volume within 20 microns of a surface.
	The prior art is replete with disclosures of thermoplastic articles/films for which there is reported a non-uniform distribution of an additive, or whatever constitutes the discontinuous phase, often characterized as a concentration gradient.  A sampling of these would include Colardelle, U.S. Patent Application Publication No. 2011/0153029, Arakawa et al., EP 972809, Fukusaka et al., WO 2016/093159, Sterling et al., U.S. Patent # 6,087,430, van Oene et al., U.S. Patent # 5,820808 and the article entitled “Anisotropic Shape Memory Behaviors of Polylactic Acid/Citric Acid-Bentonite Composite with a Gradient Filler Concentration in Thickness Direction authored by Fu et al. and published in Industrial & Engineering Chemistry Research (2018) 57, 6265-6274.  However, the Examiner encountered none that so precisely defined the distribution of the discontinuous phase, and certainly not the particular distribution as outlined in claim 1.
	A reference cited by Applicant, U.S. Patent # 5,800,910, describes a plastic molded article containing a bimodal distribution of filler particles wherein the larger particles are unevenly dispersed within the article exhibiting an enrichment of the larger particles closer to the surface.  However, while it is clear from Table 1, for instance, that the coarse particles occupying the volume within 1 mm of the by weight (a volume contribution can be determined if the density of the discontinuous phase material is known) of the total weight of the coarse particles to a depth of 10 mm in the article, there is no way of establishing that limitations of claim 1 are satisfied.
	The references cited herein are regarded as representative of the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1-6, 19, 21, and 28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

January 6, 2021
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765